

117 HR 4783 IH: To amend the Internal Revenue Code of 1986 to treat certain tribal benefits and Alaska Permanent Fund dividends as earned income for purposes of the kiddie tax.
U.S. House of Representatives
2021-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4783IN THE HOUSE OF REPRESENTATIVESJuly 28, 2021Mr. Young introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to treat certain tribal benefits and Alaska Permanent Fund dividends as earned income for purposes of the kiddie tax.1.Certain amounts treated as earned income for kiddie tax(a)In generalSection 1(g)(4)(C) of the Internal Revenue Code of 1986 is amended to read as follows:(C)Treatment of certain amounts as earned incomeFor purposes of this subsection, each of the following amounts shall be treated as earned income of the child referred to in paragraph (1) to the extent included in the gross income of such child:(i)Distributions from qualified disability trustsAny amount included in the gross income of such child under section 652 or 662 by reason of being a beneficiary of a qualified disability trust (as defined in section 642(b)(2)(C)(ii)).(ii)Certain Indian tribal paymentsAny payment which is included in the gross income of such child and made by an Indian tribal government (as defined in section 139E(c)(1)), or from a trust of which the Indian tribal government is treated as the owner under subpart E of part I of subchapter J, to or for the benefit of such child if—(I)such child or a family member (within the meaning of section 267(c)(4)) is an enrolled member of the tribe with respect to such Indian tribal government, and(II)such payment is made by reason of such enrollment.(iii)Certain payments from Native corporations or Settlement TrustsAny payment which is included in the gross income of such child and—(I)made by a Native corporation (as defined in section 646(h)(2)) to or for the benefit of such child if such child or a family member (within the meaning of section 267(c)(4)) has an equity interest in the Native corporation, or(II)made by a Settlement Trust (as defined in section 646(h)(4)) to or for the benefit of such child if such child or a family member (within the meaning of section 267(c)(4)) has a beneficial interest in such Settlement Trust.(iv)Alaska permanent fund dividendsThe amount of any Alaska Permanent Fund dividend which is included in the gross income of such child..(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2020.